Exhibit 21 Subsidiaries of Great-West Life & Annuity Insurance Company Subsidiary Jurisdiction of Incorporation or Organization Advised Asset Group, LLC Colorado GWFS Equities, Inc. Delaware FASCore, LLC Colorado Emjay Corporation Wisconsin EMJAY Retirement Plan Services, Inc. Wisconsin First Great-West Life & Annuity Insurance Company New York Great-West Life & Annuity Insurance Company of South Carolina South Carolina GW Capital Management, LLC (1) Colorado GW Investor Services, LLC Colorado Lottery Receivable Company ONE LLC Delaware LR Company II, L.L.C. Delaware Maxim Series Fund, Inc. Maryland National Plan Coordinators of Delaware, Inc. Delaware Orchard Trust Company Colorado Singer Collateral Trust IV Delaware Singer Collateral Trust V Delaware Westkin Properties Ltd. California (1)Also doing business as Maxim Capital Management, LLC.
